[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Jerome J. Palumbo, Sr., appeals the summary judgment entered by the trial court in favor of River Downs Investment Company, Inc. In his sole assignment of error, Palumbo argues that genuine issues of material fact remain, and that reasonable minds can conclude that River Downs is liable for his injuries caused by a defective step in a reserve box on its premises.
Usually, an owner of premises is liable for injuries to an invitee when the injuries result from an unsafe condition of the premises that is known to the owner, but not to the invitee, and when the condition is attributable to the owner's negligence. See Raflo v. Losantiville Country Club (1973), 34 Ohio St.2d 1, 3,295 N.E.2d 202, 204, citing Englehardt v. Philipps (1939),136 Ohio St. 73, 23 N.E.2d 829. The basis of the owner's liability is the superior knowledge of the existing dangers on the premises. See id at 3, 4, 295 N.E.2d at 204.
In this case, Palumbo presented no evidence demonstrating that River Downs had actual or constructive knowledge of the alleged defect in the step. Indeed, by Palumbo's own admission, he did not notice any defect in the step despite the fact that he had used it twenty to twenty-five times in the five-to-six hour period preceding his fall. Because Palumbo failed to demonstrate that River Downs had knowledge of any defect in the step, we conclude that summary judgment was appropriately granted in favor of River Downs, and we overrule the assignment of error.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
HILDEBRANDT, P.J., SUNDERMANN and WINKLER, JJ.
To the Clerk:
Enter upon the Journal of the Court on February 23, 2000
per order of the Court _______________________________.
  _______________________________________________ Presiding Judge